Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriquez US Patent Application Publication No. 2018/0257467.
The Rodriquez publication in figures 5-8 discloses a modular multi-component hard top assembly for a vehicle having an interior area with front passenger seating(unnumbered in figure 5), rear passenger seating (unnumbered in figure 5), and a rear cargo area (cargo shelf 43), the hard top assembly comprising:

(claim 1) a hard top base frame (15a, 15b) that forms part of an exterior roof surface and is configured to removably couple to a body of the vehicle, the base frame including a pair of outboard side frame members having a portion of the exterior roof surface (see top roof view in figures 8a & 8b); and
a plurality of removable roof panels (31a-31d), selectively coupleable to the base frame to integrate with the pair of outboard side frame members and complete a substantially contiguous roof over the vehicle interior area (see figures 8a & 8b, note the roof partially covers cargo shelf area 43),

wherein each removable roof panel of the plurality of removable roof panels is separately removable from the base frame to provide an open air configuration (see paragraph #2) at that specific location of the hard top assembly while enabling a user to detach, remove, and transport a smaller portion of the hard top assembly without assistance or specialized equipment to detach, remove, and transport the smaller portion (see attaching, detaching and storing panels in vehicle in paragraphs #57, 58).

In regard to claim 2,  Rodriguez discloses a pair of removable quarter windows (33a, 33b) selectively coupleable to the base frame to at least partially enclose the rear cargo area, wherein each removable quarter window is separately removable from the base frame to provide an open air configuration at the rear cargo area while enabling the user to detach, remove, and transport the removable quarter windows of the hard top assembly without assistance or specialized equipment to detach, remove, and transport the removable quarter windows(see attaching detaching and storing panels in vehicle in paragraphs #57, 58).

In regard to claim 3,  Rodriguez discloses a base frame having a rear window frame member (23).

In regard to claim 10, Rodriguez discloses wherein the plurality of removable roof panels are configured to be disposed inboard of the spaced apart outboard side frame members when the plurality of removable roof panels are coupled to the base frame(see top roof view in figures 8a & 8b).


Claim 11 is and independent claim:

(claim 11)
The Rodriquez publication in figures 5-8 discloses a vehicle comprising:

(claim 11)a vehicle body (1);
a roll bar assembly (3 in figure 5);
an interior area with front passenger seating(unnumbered in figure 5), rear passenger seating (unnumbered in figure 5), and a rear cargo area (cargo shelf 43), and
a modular, multi-component hard top assembly configured to selectively and removably couple to the roll bar assembly to provide an enclosed configuration at least partially enclosing the vehicle interior area, and subsequently detachable from the roll bar assembly to provide an open air configuration for the vehicle interior area(see attaching, detaching and storing panels in vehicle in paragraphs #57, 58), the hard top assembly comprising:


a hard top base frame (15a, 15b) that forms part of an exterior roof surface and is configured to removably couple to a body of the vehicle, the base frame including a pair of outboard side frame members having a portion of the exterior roof surface (see top roof view in figures 8a & 8b); and
a plurality of removable roof panels (31a-31d), selectively coupleable to the base frame to integrate with the pair of outboard side frame members and complete a substantially contiguous roof over the vehicle interior area (see figures 8a & 8b, note the roof partially covers cargo shelf area 43),
wherein each removable roof panel of the plurality of removable roof panels is separately removable from the base frame to provide an open air configuration (see paragraph #2) at that specific location of the hard top assembly while enabling a user to detach, remove, and transport a smaller portion of the hard top assembly without assistance or specialized equipment to detach, remove, and transport the smaller portion (see attaching detaching and storing panels in vehicle in paragraphs #57, 58).

In regard to claim 12,  Rodriguez discloses wherein the plurality of removable roof panels includes a forward removable roof panel configured to removably couple to the base frame in a location above and across the front passenger seating (in figure 5 see 31a, 31b).

In regard to claim 13,  Rodriguez discloses a driver overhead removable roof panel configured to removably couple to the base frame in a location above a driver's side of the front passenger seating (31a); and
a front passenger overhead removable roof panel (31b) configured to removably couple to the base frame in a location above a front passenger side of the front passenger seating.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriquez US Patent Application Publication No. 2018/0257467 in view of Crimson et al. US Patent Application Publication No. 2016/0046241.
The Rodriquez publication in figures 5-8 discloses a modular multi-component hard top assembly for a vehicle having an interior area with front passenger seating(unnumbered in figure 5), rear passenger seating (unnumbered in figure 5), and a rear cargo area (cargo shelf 43), the hard top assembly comprising:


(claim 1) a hard top base frame (15a, 15b) that forms part of an exterior roof surface and is configured to removably couple to a body of the vehicle, the base frame including a pair of outboard side frame members having a portion of the exterior roof surface (see top roof view in figures 8a & 8b); and
a plurality of removable roof panels (31a-31d), selectively coupleable to the base frame to integrate with the pair of outboard side frame members and complete a substantially contiguous roof over the vehicle interior area (see figures 8a & 8b wherein the roof covers over the front seat and rear seat passenger areas but not the entire cargo area),
wherein each removable roof panel of the plurality of removable roof panels is separately removable from the base frame to provide an open air configuration (see paragraph #2) at that specific location of the hard top assembly while enabling a user to detach, remove, and transport a smaller portion of the hard top assembly without assistance or specialized equipment to detach, remove, and transport the smaller portion (see attaching detaching and storing panels in vehicle in paragraphs #57, 58).

The claimed invention is distinguishable from Rodriquez by tis recitation of a plurality of removable roof panels that also covers over the cargo area portion of the interior area. The most rearward portion of Rodriguez’s hard-top assembly is a trunk section (41). 
	The Crimson et al publication discloses a hard top assembly (figure 12)for a vehicle wherein the hardtop assembly is connected to a sport utility vehicle 101 having an interior area with front passenger seating, rear passenger seating and a rear cargo area (104).  As seen in figure 12 three widthwise roof panels employed to consecutively cover the front passenger seating, rear passenger seating and a rear cargo area.  Wherein the cargo area in addition to the contiguous roof top includes two side walls 203 and rear wall 204 to enclose a cargo space rearward of the passenger seats.
	It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Rodriguez’s trunk into a full space cargo area by horizontally extending the rooftop of Rodriguez over the trunk section and enclosing it with side walls as taught by Crimson for increased cargo space.   

In regard to claim 2,  Rodriguez discloses a pair of removable quarter windows (33a, 33b) selectively coupleable to the base frame to at least partially enclose the rear cargo area, wherein each removable quarter window is separately removable from the base frame to provide an open air configuration at the rear cargo area while enabling the user to detach (paragraphs #57, 58), remove, and transport the removable quarter windows of the hard top assembly without assistance 
or specialized equipment to detach, remove, and transport the removable quarter windows.

In regard to claim 3,  Rodriguez discloses base frame having a rear window frame member (23).

In regard to claim 5,  Rodriguez discloses a forward removable roof panel configured to removably couple to the base frame in a location above and across the front passenger seating(in figure 12 see three roof top panels 202 in figure 12 including a forward panel that extends widthwise across the front seats);
an intermediate removable roof panel configured to removably couple to the base frame in a location above and across the rear passenger seating(in figure 12 see three roof top panels 202 in figure 12 including an intermediate panel that extends widthwise across the rear seats); and
a rearward removable roof panel configured to removably couple to the base frame in a location above and across the rear cargo area(in figure 12 see three roof top panels 202 in figure 12 including a rearmost roof  panel),
wherein each of the forward, intermediate and rearward removable roof panels includes a width in a cross-vehicle direction equal to a width between the pair of outboard side frame rails members in the cross-vehicle direction (see figure 12 wherein each panel 202 extends across the width of the vehicle), and
wherein the forward, intermediate and rearward removable roof panels cover the front passenger seating, rear passenger seating, and a rear cargo area, respectively, of the interior area (see figure 7 with hard-top assembly as seen in figure 12 attached to vehicle body).

In regard to claim 10,  Rodriguez discloses wherein the plurality of removable roof panels are configured to be disposed inboard of the spaced apart outboard side frame members when the plurality of removable roof panels are coupled to the base frame(see top roof view in figures 8a & 8b).



Claim 11 is and independent claim:

The Rodriquez publication in figures 5-8 discloses a vehicle comprising:

(claim 11)a vehicle body (1);
a roll bar assembly (3 in figure 5);
an interior area with front passenger seating(unnumbered in figure 5), rear passenger seating (unnumbered in figure 5), and a rear cargo area (cargo shelf 43), and
a modular, multi-component hard top assembly configured to selectively and removably couple to the roll bar assembly to provide an enclosed configuration at least partially enclosing the vehicle interior area, and subsequently detachable from the roll bar assembly to provide an open air configuration for the vehicle interior area(see attaching, detaching and storing panels in vehicle in paragraphs #57, 58), the hard top assembly comprising:
a hard top base frame (15a, 15b) that forms part of an exterior roof surface and is configured to removably couple to a body of the vehicle, the base frame including a pair of outboard side frame members having a portion of the exterior roof surface (see top roof view in figures 8a & 8b); and
a plurality of removable roof panels (31a-31d), selectively coupleable to the base frame to integrate with the pair of outboard side frame members and complete a substantially contiguous roof over the vehicle interior area (see figures 8a & 8b wherein the roof covers over the front seat and rear seat passenger areas but not the entire cargo area),,
wherein each removable roof panel of the plurality of removable roof panels is separately removable from the base frame to provide an open air configuration (see paragraph #2) at that specific location of the hard top assembly while enabling a user to detach, remove, and transport a smaller portion of the hard top assembly without assistance or specialized equipment to detach, remove, and transport the smaller portion (see attaching, detaching and storing panels in vehicle in paragraphs #57, 58).

The invention recited in claim 11 is distinguishable from Rodriquez by its recitation of a plurality of removable roof panels that also covers over the cargo area portion of the interior area. The most rearward portion of Rodriguez’s hard-top assembly is a trunk section (41). 
	The Crimson et al publication discloses a hard top assembly (figure 12)for a vehicle wherein the hardtop assembly is connected to a sport utility vehicle 101 having an interior area with front passenger seating, rear passenger seating and a rear cargo area (104).  As seen in figure 12 three widthwise roof panels are employed to consecutively cover the front passenger seating, rear passenger seating and a rear cargo area.  Wherein the cargo area in addition to the contiguous roof top includes two side walls 203 and rear wall 204 to enclose a cargo space rearward of the passenger seats.
	It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Rodriguez’s trunk into a full space cargo area by horizontally extending the rooftop of Rodriguez over the trunk section and enclosing it with side walls as taught by Crimson for increased cargo space.   

In regard to claim 12,  Rodriguez discloses wherein the plurality of removable roof panels includes a forward removable roof panel configured to removably couple to the base frame in a location above and across the front passenger seating (in figure 5 see 31a, 31b).

In regard to claim 13,  Rodriguez discloses a driver overhead removable roof panel configured to removably couple to the base frame in a location above a driver's side of the front passenger seating (31a); and
a front passenger overhead removable roof panel (31b) configured to removably couple to the base frame in a location above a front passenger side of the front passenger seating.

In regard to claim 14, Crimson discloses (in figure 12 see three roof top panels 202 in figure 12 including an intermediate panel) the plurality of removable roof panels further includes an intermediate removable roof panel configured to removably couple to the base frame in a location above and across the rear passenger seating (in figure 12 see three roof top panels 202 in figure 12 including an intermediate panel).

In regard to claim 15,  Rodriguez discloses wherein the intermediate removable roof panel comprises:
an intermediate left removable roof panel(31c) configured to removably couple to the base frame in a location above a left side of the rear passenger seating; and
an intermediate right removable roof panel (31d) configured to removably couple to the base frame in a location above a right side of the rear passenger seating.

In regard to claim 16, Crimson discloses wherein the plurality of removable roof panels further includes a rearward removable roof panel configured to removably couple to the base frame in a location above and across the rear cargo area(in figure 12 see three roof top panels 202 in figure 12 including a rearmost roof  panel),
wherein each of the forward, intermediate and rearward removable roof panels includes a width in a cross-vehicle direction equal to a width between the pair of outboard side frame rails members in the cross-vehicle direction (see figure 12 wherein each panel 202 extends across the width of the vehicle), and
wherein the forward, intermediate and rearward removable roof panels cover the front passenger seating, rear passenger seating, and a rear cargo area, respectively, of the interior area (see figure 7 with hard-top assembly as seen in figure 12 attached to vehicle body).

In regard to claim 17,  Rodriguez discloses wherein the hard top assembly further comprises a pair of removable quarter windows (33a, 33b) selectively coupleable to the base frame to at least partially enclose the rear cargo area, wherein each removable quarter window is separately removable from the base frame to provide an open air configuration at the rear cargo area while enabling the user to detach, remove, and transport the removable quarter windows of the hard top assembly without assistance 
or specialized equipment to detach, remove, and transport the removable quarter windows(see attaching, detaching and storing panels in vehicle in paragraphs #57, 58).

In regard to claim 18,  Rodriguez discloses base frame having a rear window frame member (23).

In regard to claim 20, Crimson discloses wherein the outboard side frame members extend from uppermost rear corners of the roof to a windshield assembly of the vehicle (in figure 12 see frame members 210 extending from window assembly 11to rear corners or roof).


Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriquez US Patent Application Publication No. 2018/0257467 in view of Crimson et al. US Patent Application Publication No. 2016/0046241 as applied to claim 11 above, and further in view of Desasi US Patent Application Publication No 2019/0241053.
Rodriquez as modified by Crimson discloses the claim limitations as applied above.
The claimed inventio is distinguishable over Rodriquez as modified by Crimson by its recitation of a removable flipper glass assembly rotatably coupled to the base frame.
Desai discloses a vehicle that is convertible from open air to hardtop. The hardtop has a plurality of removable panels connected to a rear cargo frame. The hardtop rear cargo area has a rear flipper window mounted to the frame by hinges 99 (see figure 54,). The flipper glass is removable from the rear window frame portion of the cargo frame, see figure 42 and paragraph #199, 233. The vehicle is designed so as to make it easy for one person to convert it from open air to hardtop and back, see paragraph #4.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify Rodriquez as modified by Crimson’s rear window to be a readily detachable flipper window connected to a frame structure wherein the flipper window is detachable as taught by Desai to provide an even more wide open air experience.

Allowable Subject Matter

Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612